Case 0:20-cv-60638-WPD Document 55 Entered on FLSD Docket 05/25/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 0:20-CV-60638-WPD/SNOW

  MADHUKAR BONKURI, individually
  and on behalf of all others similarly situated,

         Plaintiff,

  v.

  GRAND CARIBBEAN CRUISES, INC.

         Defendant.
                                                      /

                                    NOTICE OF SETTLEMENT

         Please take notice that Defendant Grand Caribbean Cruises, Inc. and Plaintiff Madhukar

  Bonkuri have reached a settlement of Plaintiff’s claims. The parties expect to file all necessary

  papers within thirty (30) days.

  Dated: May 25, 2021                                 GREENSPOON MARDER LLP

                                                      /s/ Roy Taub
                                                      JEFFREY A. BACKMAN, ESQ.
                                                      (Fla. Bar No. 0662501)
                                                      jeffrey.backman@gmlaw.com
                                                      RICHARD W. EPSTEIN, ESQ.
                                                      (Fla. Bar No. 229091)
                                                      richard.epstein@gmlaw.com
                                                      ROY TAUB, ESQ.
                                                      (Fla. Bar No. 116263)
                                                      roy.taub@gmlaw.com
                                                      200 East Broward Blvd., Suite 1800
                                                      Fort Lauderdale, Florida 33301
                                                      954-491-1120 (Telephone)
                                                      954-343-6958 (Facsimile)

                                                      Attorneys for Defendant
                                                      Grand Caribbean Cruises, Inc.
Case 0:20-cv-60638-WPD Document 55 Entered on FLSD Docket 05/25/2021 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I have filed the foregoing with the Clerk of Court via CM/ECF

  on May 25, 2021. I further certify that any party that enters an appearance in this matter will

  receive a copy of this document via CM/ECF or in some other authorized manner for those counsel

  or parties who are not authorized to receive Notice of Electronic Filing.

                                        /s/ Roy Taub
                                        ROY TAUB
